DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendment filed on 06 February 2019. As directed by the amendment: Claims 1, 2, 3, 5, 7, 8, 15, 16, and 17 have been amended, Claims 4, 6, 9-14, and 18-28 have been cancelled, and Claims 29-46 have been added.  Thus, Claims 1-3, 5, 7, 8, 15-17, and 29-46 are presently pending in this application.
	
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1-3, 5, 7, 8, 15-17, and 43, drawn to a medical thread structure 
comprising a progression axis, a plurality of threads aligned vertically, and a beat determining a vertical distance along the progression axis, wherein at least one thread comprises an electrically conductive portion coated with an electrically isolative layer, and with exposed portions.
Group II, Claims 29-36, drawn to a medical thread structure comprising a longitudinal 
lead body formed of a plurality of threads with conductive portions, a functional material incorporated between the threads, and configured to form insulation areas.
Group III, Claims 37-42 and 44-46, drawn to a medical thread structure comprising a 
longitudinal lead body arranged along a longitudinal axis formed of a plurality of 
threads, with conductive portions, a functional material integrally formed with the 
threads and located circumferentially around the body, and configured to form 
insulation areas.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a medical thread structure comprising a body formed of a plurality of threads comprising electrically conductive portions, and insulation areas within the structure, however, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Paul et US Publication No. 2008/0161893).  Paul et al. discloses a medical thread structure comprising a longitudinal body (Abstract, Paragraph 0011-0012) formed of a plurality of threads comprising electrically conductive portions (120, Fig. 6A;  140, 6B; 160, Fig. 7; 180, Fig. 8; Paragraph 0016-0017, 0082-0083, 0086-0087), and insulation areas within the structure (non-conductive/dielectric materials incorporated within structure, 122, Fig. 6A; 142, 6B; 162, Fig. 7; 182, Fig. 8; Paragraphs 0016-0017, 0082-0083, 0086-0087). Therefore, this technical feature is not a special technical feature as it does not make a contribution over the prior, and Groups I, II, and III lack unity of invention. Thus, in accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PAMELA M. BAYS/Examiner, Art Unit 3792